Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 1 of 7 PageID #: 1026




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  INSIGHT INVESTMENTS, LLC,                        §
                                                   §
                Plaintiff,                         §
                                                   §
  v.                                               §   CASE NO. 4:18-CV-00531-ALM-KPJ
                                                   §
  ICON CONSTRUCTION, INC. and                      §
  UNITED EXCEL CORPORATION,                        §
                                                   §
                Defendants.                        §
                                                   §


                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On February 14, 2020, the Court held a hearing on Insight Investments, LLC’s Motion to Lift Stay

 (the “Motion to Lift Stay”) (Dkt. #56) and Defendant United Excel Corporation’s (“United”)

 Motion to Compel Arbitration (the “Motion to Compel Arbitration”) (Dkt. #60) (collectively, the

 “Motions”).

        On February 25, 2020, the Magistrate Judge entered an order that the Motion to Lift Stay

 be granted and proposed findings of fact and recommendations (the “Report”) (Dkt. #75) that the

 Motion to Compel Arbitration be denied.

        The Court has made a de novo review of the Objections and is of the opinion that the

 findings and conclusions of the Magistrate Judge are correct, and the Objections are without merit

 as to the ultimate findings of the Magistrate Judge. The Court hereby adopts the findings and

 conclusions of the Magistrate Judge as the findings and conclusions of the Court.
Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 2 of 7 PageID #: 1027



                                        I.   BACKGROUND

        The facts of the case are recited at length in the Report. Briefly, the substance of the

 Motions concerns an underlying contract between United and Defendant Icon Construction, Inc.

 (“Icon”) (the “United/Icon Contract”) (Dkt. #1-5). In its performance under the United/Icon

 Contract, Icon leased a Temporary Phasing Facility (“TPF”) from Plaintiff Insight Investments,

 LLC (“Insight”) (Dkts. #1-2, #1-3), and subleased the TPF to United (Dkt. #41 at p. 2). Icon agreed

 to pay Insight monthly payments for a period of twenty months (Dkt. #1-3).

        Icon and United engaged in litigation in Texas state court regarding the contractual disputes

 between themselves. On July 26, 2018, Insight filed its Complaint (Dkt. #1), asserting breach of

 contract, unjust enrichment, trespass to chattels, conversion, and judicial foreclosure claims against

 Icon and unjust enrichment, trespass to chattels, and conversion claims against United. In the

 course of the litigation, Icon filed a Petition under Chapter 11 of the Bankruptcy Code in the United

 States Bankruptcy Court for the Eastern District of Texas, and the Magistrate Judge stayed the

 case against Icon and abated case deadlines as to all parties (Dkt. #47 at p. 2). On February 22,

 2019, Icon assigned its claims against United to Insight (the “Assignment Agreement”)

 (Dkt. #57-1). In an order approving the Assignment Agreement, the bankruptcy court lifted the

 automatic stay to allow United “to assert any claims against [Icon]” (Dkt. #57-2 at p. 2).

        On October 2, 2019, Insight filed the Motion to Lift Stay (Dkt. #56), wherein it requested

 that the Magistrate Judge permit Insight to proceed with its claims against United. On October 28,

 2019, United filed the Motion to Compel Arbitration (Dkt. #60), wherein United requested that

 the Court compel Insight to arbitrate its claims asserted in this suit. As the issues presented in the

 Motions are interrelated, the Magistrate Judge held the Hearing on the Motions and considered

 them collectively in the Report (Dkt. #75). The Magistrate Judge granted the Motion to Lift Stay



                                                   2
Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 3 of 7 PageID #: 1028



 and recommended that the Motion to Compel Arbitration be denied. On March 9, 2020, United

 filed objections to the Report (the “Objections”) (Dkt. #77), and on March 16, 2020, Plaintiff filed

 a response to the Objections (the “Response”) (Dkt. #79).

                                                 II. DISCUSSION

            United raises two objections, both of which merely reassert the identical arguments made

 in its briefing and were thoroughly addressed in the Report. Courts in this jurisdiction overrule a

 party’s objections to a magistrate judge’s report where such objections are largely a restatement of

 arguments asserted in previous briefing submitted to the court and addressed in the magistrate

 judge’s report. See, e.g., Psara Energy, Ltd. v. Space Shipping, Ltd., No. 1:18-CV-00178-MAC,

 2019 WL 1865918, at *1 (E.D. Tex. April 24, 2019). Nonetheless, the Court will address both of

 United’s objections.

            A. Direct Benefit of the United/Icon Contract

            United re-argues that Insight’s claims are for rent (Dkt. #77 at pp. 1–2).1 Though Insight

 asserts only equitable claims against United, United insists that Insight is really seeking a direct

 benefit of the United/Icon Contract, that is, rent payments owed to Icon, and thus objects to the

 Magistrate Judge’s finding that Insight is not seeking to derive a direct benefit from the

 United/Icon Contract (Dkt. #77 at p. 3). To that end, United characterizes the “direct benefit,” as

 “the flow of rent from United to Icon, and Icon to Insight” (Dkt. #77 at p. 3). Even under United’s

 description of “direct benefit,” Insight would be seeking an indirect benefit. In any regard, Insight

 is not seeking the direct benefit of the United/Icon Contract, but rather equitable claims based on

 United’s use, enjoyment, and benefit of Insight’s personal property.




 1
     United asserted the same argument in previous briefing. See Dkt. #61 at pp. 5–6.

                                                            3
Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 4 of 7 PageID #: 1029



            In the Report, the Magistrate Judge cited In re Kellogg Brown & Root, Inc., 166 S.W.3d

 732, 739 (Tex. 2005), for the proposition that a non-signatory should not be compelled to arbitrate

 a claim if that claim does not seek to derive a direct benefit from the contract containing the

 arbitration provision (Dkt. #75 at p. 6). Noting that Insight was not a party to the United/Icon

 Contract and was not seeking to derive a direct benefit from the United/Icon Contract, the Report

 concluded that Insight should not be compelled to arbitrate according to provisions in the

 United/Icon Contract. United did not distinguish In re Kellogg, or present any case law

 demonstrating that Insight is in fact seeking a direct benefit of the United/Icon Contract. United

 also notes that Icon assigned its claims against United under the United/Icon Contract to Insight

 (Dkt. #77 at p. 3). Though this assignment would allow Insight to assert a claim for a direct benefit

 of the United/Icon Contract, Insight has instead maintained its own claims against United, which

 do not sound in contract, but in equity. This remains the issue, whether or not United describes the

 damages allegedly owed to Insight as related to payments made as “rent.” United, without case

 law in support, merely asserts that it must be the case that Insight is seeking a direct benefit of the

 United/Icon Contract.

            The Court finds no basis for United’s insistence that Plaintiff is seeking a direct benefit of

 the United/Icon Contract and, therefore, this objection is OVERRULED.

            B. Avoiding Mandatory Arbitration

            United objects to the Report’s finding that Insight could not be compelled to arbitrate

 (Dkt. #77 at p. 4),2 insisting that because Insight could assert Icon’s contractual claims against

 United, which are subject to an arbitration clause, Insight itself must be subject to the United/Icon

 Contract’s arbitration clause. United argues that Texas law does not allow for a party to recover



 2
     United asserted the same argument in previous briefing. See Dkt. #60 at pp. 5–6, Dkt. #61 at pp. 6–7.

                                                             4
Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 5 of 7 PageID #: 1030



 under an unjust enrichment theory or quantum meruit when there is an express contract. However,

 there is not an express contract between Insight and United, and Icon’s assignment of its claims

 does not change that fact. As the Report stated, under Texas law, an assignee is only responsible

 for the assignor’s obligations if the assignee expressly or impliedly assumes those obligations. See

 NextEra Retail of Texas, LP v. Inv’rs Warranty of Am. Inc., 418 S.W.3d 222, 226 (Tex. App.—

 Houston [1st Dist.] 2013, pet. denied) (“[T]he assignee of a contract is not responsible for the

 assignor's obligations unless he expressly or impliedly assumes them.”); see also Jones v. Cooper

 Indus., Inc., 938 S.W.2d 118, 124 (Tex. App.—Houston [14th Dist.] 1996, writ denied).

        The Report found, and United does not contest, that “Insight only took assignment of Icon’s

 potential legal claims against United rather than assuming the entirety of the contract with United,

 and thus, maintained the discretion of whether to assert those claims” (Dkt. #75 at p. 5).

        Insight may functionally “avoid” arbitration by not asserting Icon’s potential claims against

 United. But this result is not unjust or some perversion of standard legal strategy; the mere fact

 that Insight could have been compelled to participate in arbitration if it had chosen to assert claims

 under the United/Icon Contract does not mean that it should be compelled to arbitrate the claims

 it has actually asserted, which are separate and distinct from claims pursuant to the United/Icon

 Contract.

        Finally, United presents a hypothetical fear of inconsistent results and argues the Report

 erred in dismissing this possibility (Dkt. #77 at p. 4). United argues it may proceed to arbitration

 against Icon and prevail, presenting the chance of an inconsistent result if Insight prevails against

 United in this Court (Dkt. #77 at p. 5). There is no risk of inconsistent results, however, because

 Insight’s claims exist independent of Icon’s potential claims against United. The only risk of

 inconsistent results would be if Insight attempted to pursue Icon’s assigned claims against United.



                                                   5
Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 6 of 7 PageID #: 1031



 As the Court has previously noted, Insight is not asserting, and is not required to assert, Icon’s

 claims against United.

        For these reasons, the objection that Insight is seeking to avoid arbitration is

 OVERRULED.

        C.      Motion to Lift Stay

        To the extent United also objects to the Magistrate Judge’s decisions to grant Insight

 Investments, LLC’s Motion to Lift Stay (Dkt. #56), the Court notes that United’s only stated

 justification in the Objections is that the case should be stayed to allow for arbitration to conclude

 (Dkt. #77 at p. 5). For a non-dispositive issue such as the lifting of a stay, United is not entitled to

 the same level of review of the Magistrate Judge’s decision as it is for dispositive determinations.

 Federal law affords a magistrate judge broad discretion in the resolution of non-dispositive pretrial

 matters. See FED. R. CIV. P. 72(a); 28 U.S.C. § 636(b)(1)(A). Under FRCP 72(a), “[w]hen a pretrial

 matter not dispositive of a party's claim or defense is referred to a magistrate judge to hear and

 decide, the magistrate judge must promptly conduct the required proceedings and, when

 appropriate, issue a written order stating the decision.” The Court may modify or set aside a

 magistrate judge's order only if it is clearly erroneous or contrary to law. Castillo v. Frank, 70 F.3d

 382, 385 (5th Cir. 1995). “A finding is ‘clearly erroneous’ when although there is evidence to

 support it, the reviewing court on the entire evidence is left with the definite and firm conviction

 that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

        First, the Court finds the Magistrate Judge’s decision was not clearly erroneous. Second,

 as the basis for United’s objection regarding the Motion to Lift Stay is tied to its insistence that

 Insight should be compelled to participate in arbitration, the Court’s determination that the Motion

 to Compel Arbitration is denied renders United’s argument moot.



                                                    6
    Case 4:18-cv-00531-ALM-KPJ Document 83 Filed 04/15/20 Page 7 of 7 PageID #: 1032



                                        III.    CONCLUSION

            Accordingly, the objection to the Magistrate Judge’s Order to grant Insight Investments,

.    LLC’s Motion to Lift Stay (Dkt. #56) is OVERRULED.

            It is, further, ORDERED that Defendant United Excel Corporation’s Motion to Compel

     Arbitration (Dkt. #60) is hereby DENIED.

            IT IS SO ORDERED.
            SIGNED this 15th day of April, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   7
